Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted that part of third-party defendant’s cross motion seeking summary judgment dismissing the Labor Law § 240 (1) claim. Plaintiff Dean Russell, a subcontractor, tripped over an electrical cord while working on stilts and, in doing so, “did not encounter a hazard contemplated by the statute” (Melber v 6333 Main St., 91 NY2d 759, 761). (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J. — Summary Judgment.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.